Title: To George Washington from James McHenry, 9 May 1796
From: McHenry, James
To: Washington, George


        
          Sir
          
            9th May 1796.
          
        
        I have the honour to submit for your inspection a draught of a letter to Lord Dorchester, made out agreeably to the idea presented in the attorney generals letter, which corresponds with the second draught I had the pleasure of reading to you on saturday, and yesterday morning. I beleive it is the safest ground to move upon, and the most correctly constitutional. I have shewn it to Mr Lee & Mr Woolcot who approve of it.
        If you should be of opinion that any thing like the inclosed private instruction to Capn Lewis might be useful, I shall correct it and have it ready with the other letters.
        I expect the Senate to concur in the additional article to the British treaty to-day, and if you advise it, will dispach Capn Lewis to-morrow.
        Mr Murray was out of town yesterday, but is expected to return this morning. I shall see him of course. With the sincerest respect I have the honour to be Sir Your most ob. st
        
          James McHenry
        
      